

115 HR 3487 IH: To amend section 1332 of title 28, United States Code, to provide that the requirement for diversity of citizenship jurisdiction is met if any one party to the case is diverse in citizenship from any one adverse party in the case.
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3487IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. King of Iowa introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 1332 of title 28, United States Code, to provide that the requirement for
			 diversity of citizenship jurisdiction is met if any one party to the case
			 is diverse in citizenship from any one adverse party in the case.
	
 1.Diversity of citizenship jurisdictionSection 1332 of title 28, United States Code, is amended by adding at the end the following:  (f)For the purposes of this section, diversity of citizenship exists if at least one party adverse to any other party to the civil action does not share the same citizenship with that adverse party..
		